           Case 1:20-cv-00184-AWI-EPG Document 42 Filed 02/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                                       Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                              Plaintiff,                   ORDER FOLLOWING INITIAL
12                                                         SCHEDULING CONFERENCE
           v.
13
     ANDREW ZEPP, et al.,
14
                              Defendants.
15
16
17
18             Plaintiff Vincent Turner (“Plaintiff”) is a state prisoner proceeding proceeding pro se

19   and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On

20   February 1, 2021, the Court held an Initial Scheduling Conference. Plaintiff telephonically

21   appeared on his own behalf. Defendants Andrew Zepp and Khaled A. Tawansy failed to

22   appear.

23             Based upon the scheduling conference statements provided by Plaintiff and Defendant

24   Andrew Zepp, in an effort to secure the just, speedy, and inexpensive disposition of this

25
26
27
28

                                                       1
             Case 1:20-cv-00184-AWI-EPG Document 42 Filed 02/02/21 Page 2 of 2



 1   action,1 and after consideration of Federal Rule of Civil Procedure 26(b)(1),2 IT IS ORDERED3
 2   that:
 3            1. If any party receives documents regarding this case from a third party, including but
 4                 not limited to San Joaquin Community Hospital, Raymond Renaissance Surgery
 5                 Center, Golden State Eye Clinic, and/or Riverside University Health System, that
 6                 party must promptly, and no later than fourteen (14) days from receipt, provide
 7                 those documents to all other parties; and
 8            2. Parties do not need to produce documents they have already provided, documents
 9                 provided to them by the opposing party, or documents that the opposing party
10                 already has.
11
     IT IS SO ORDERED.
12
13
         Dated:       February 2, 2021                                     /s/
14                                                                  UNITED STATES MAGISTRATE JUDGE

15
16             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
17   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
18   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
19             2
                 Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs of the case,
20   considering the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
     access to relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and
21   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
     “Information within this scope of discovery need not be admissible in evidence to be discoverable.” Ibid.
22             3
                 Pursuant to Federal Rule of Civil Procedure 16, “[a]t any pretrial conference, the court may consider
     and take appropriate action on the following matters: . . . controlling and scheduling discovery, including orders
23   affecting disclosures and discovery under Rule 26 and Rules 29 through 37” and “facilitating in other ways the
     just, speedy, and inexpensive disposition of the action.” Fed. R. Civ. P. 16(c)(2)(F). See also Little v. City of
24   Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (“The district court has wide discretion in controlling discovery.”).
     Federal Rule of Civil Procedure 16 vests the district court with early control over cases “toward a process of
25   judicial management that embraces the entire pretrial phase, especially motions and discovery.” In re Arizona,
     528 F.3d 652, 655 (9th Cir. 2008) (affirming district court’s requiring that prison officials prepare a Martinez
26   report to give detailed factual information involving a prisoner’s suit under 42 U.S.C. § 1983 and stating “district
     courts have wide latitude in controlling discovery.”). See also Advisory Committee Notes to 1993 Amendment to
27   Federal Rules of Civil Procedure regarding Rule 26(a) (“The enumeration in Rule 26(a) of items to be disclosed
     does not prevent a court from requiring by order or local rule that the parties disclosed additional information
28   without a discovery request.”).

                                                                2
